— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered March 20, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
With respect to the defendant’s claim of prosecutorial misconduct, the record indicates that counsel for both sides were zealous but the trial court promptly sustained objections and maintained an orderly trial allowing both sides to present their theories in full (see, People v Galloway, 54 NY2d 396; People v Saylor, 115 AD2d 671, lv denied 67 NY2d 889). Although the prosecutor did not strictly confine his remarks in summation to the four corners of the evidence, the trial court’s curative instructions served to eliminate any possibility of prejudice (see, People v Boute, 111 AD2d 398, lv denied 66 NY2d 761). Since the adequacy of the court’s curative instructions was never challenged, the defendant’s objections to the prosecutor’s comments during summation have not been preserved for appellate review (see, People v Medina, 53 NY2d 951; People v Baldo, 107 AD2d 751).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Brown, J. P., Lawrence, Weinstein and Balletta, JJ., concur.